Proclamation of the Charter of Fundamental Rights
Mr President of the European Council, José Sócrates, Mr President of the European Commission, José Manuel Durão Barroso, ladies and gentlemen, it is a great pleasure to welcome you here to the heart of European democracy, to the European Parliament, today on the occasion of the formal signing of the Charter of Fundamental Rights of the European Union. This is indeed a happy day, particularly for the citizens of the European Union.
Fifty years after the founding fathers created the European Communities out of the ruins of a shattered continent, our intention today is to proclaim solemnly the common values that form the core of our European identity.
The Charter of Fundamental Rights that we proclaim today symbolises the momentous journey towards a Union of the people of Europe which we have been making together over the past fifty years.
This Charter is proof that, when we laid the foundations of the European Union, we had learned the most important lesson from European history, and today we continue to regard respect for the dignity of each and every human being, preservation of the freedom that has been won and of peace and democracy and application of the rule of law as the driving forces of European unification.
Freedom cannot develop without respect for the rights of others, and peace cannot flourish without fair accommodation of each other's interests. Freedom, peace, justice and social welfare are achievable only as an integral whole; none of these goals can be obtained at the expense of the others.
The founding fathers understood this and established Europe as a community based on the rule of law. The European Union is not governed by the concept that might is right but by the principle that power emanates from the law. Therein lies the true modernity and vision of our Union, a community rooted in shared values. Only true justice can guarantee peace for all of us.
This vision of the founding fathers has come to fruition. Far more than that, in the struggle between two systems, in which freedom and democracy were pitted against dictatorship and oppression of the individual, it proved to be the stronger and the more successful vision.
The miracle of our generation has been the end to the division of our continent. The fall of the Iron Curtain and the accession of twelve countries to the European Union were possible because the voice of freedom and democracy and the power of equal rights for all were stronger than those of inhuman ideologies in the twentieth century.
The Berlin Declaration, which was adopted on 25 March of this year to mark the 50th anniversary of the signing of the Treaties of Rome, states an important fact when it says that 'We, the citizens of the European Union, have united for the better', for it is indeed our good fortune that freedom, democracy and human rights have become a reality for all of us in the European Union.
Today's solemn proclamation of the Charter of Fundamental Rights gives us a great obligation and opportunity to bring home the real essence of European unification to the people of the European Union, who number almost 500 million, and to future generations.
The essence of the European Union, ladies and gentlemen, transcends economic cost-benefit calculations. While these are important and will continue to influence our lives in the EU, we are first and foremost a community based on shared values, and solidarity, freedom and equal rights are part and parcel of our everyday existence. These common values, central to which is respect for inviolable human dignity, as enshrined in Article 1 of the Charter of Fundamental Rights, form the foundations of European unification.
(Applause)
For this reason, the European Parliament has regarded legally binding recognition of the Charter of Fundamental Rights as a vital component of any agreement on the reform of the European treaties, and the European Parliament has got its way on this point.
The reference to the Charter of Fundamental Rights in Article 6 of the Treaty of Lisbon, which the Heads of State or Government will be signing tomorrow, lends the Charter the same legally binding character that the Treaties themselves possess.
That 21st-century Europe should possess a comprehensive catalogue of human rights and fundamental freedoms which are equally binding and legally enforceable for all citizens of the Union is perfectly natural; more than that, it is the very core of our perception of the European identity.
(Applause)
People and human dignity are at the heart of our policies. In this way the European Union constitutes a framework that enables us, as citizens of the Union, to build our common future in peace.
Without the firm foundations of our shared values, of which we must be ever mindful, the European Union would have no future. Nor would we have any grounds to insist on respect for human rights in the wider world if we failed to recognise our own values as legally binding in the European Union.
(Applause)
Nor shall we let anyone, whether inside or outside the European Union, set limits on our resolute defence of human rights. We in the European Parliament have a moral and political duty to defend human dignity at all times.
(Applause)
In our world of today, we Europeans must project ourselves as a community united by shared values and stand up for human dignity, and we must seek intercultural dialogue. We can do that with confidence, and we must do it with untiring commitment - and no one will stop us.
(Applause)
In the drafting of the Charter of Fundamental Rights, the new open and democratic convention method was used for the first time in the history of European unification. That method proved highly successful, and the convention became the model and the starting point for the entire reform process.
The European Parliament has played a particularly active part in the drafting of the Charter of Fundamental Rights and has brought decisive influence to bear on the substance of the text.
The Charter is the first instrument to enshrine economic and social rights with the same status as political rights and personal freedoms. It protects fundamental rights within the sphere of activity of the Union and in the application of Community law. It also gives all citizens of the European Union a right of recourse to the European Court of Justice in Luxembourg. We hope that the day might come when the Charter of Fundamental Rights is legally binding on all Member States.
(Applause)
Human rights and fundamental freedoms are indivisible. I therefore appeal to all Member States of the European Union without exception to subscribe, in the interests of all citizens of the Union, to this European consensus.
Today's solemn proclamation should also be an occasion for all European citizens who can assert their own rights on the basis of the Charter to reflect on their duty to the community of Europeans, the wider world and future generations. There are no rights without responsibilities. Solidarity is what unites us.
(Applause)
We are creating a people's Europe and giving our European Union a solid foundation of common fundamental democratic rights. Today's solemn proclamation shows that our community based on shared values is alive and growing. Today that set of common values will be embedded in the lives and minds of the population of the Union. This day is a great triumph for the citizens of the European Union, and all of us can rejoice at that with heart and soul.
(Loud applause)
(Uproar in the Chamber)
(Several Members protest loudly and display banners and placards.)
Please remove these placards now. Show some courtesy to our guest here in the European Parliament.
Mr President of the European Council, may I now ask you to address us.
President-in-Office of the Council. - (PT) Mr President of the European Parliament, President of the European Commission, ladies and gentlemen. Today, in a solemn sitting of the European Parliament, we are proclaiming the Charter of Fundamental Rights of the European Union and I should like to state clearly to you that this day - 12 December - will now be a fundamental date in the history of European integration. A fundamental date in the history of Europe.
(Applause)
(Uproar in the NI and IND/DEM ranks)
Be patient, please. You should at least have the decency to let our speaker deliver his address.
Mr President, the floor is yours.
President-in-Office of the Council. - (PT) However much some may shout to try to stop others from speaking, this is a fundamental date in the history of Europe. And I want to say to you too that this date, this ceremony, is probably the most important ceremony in which I have had the honour of participating. The most important ceremony of my entire political career.
I feel deeply honoured as a European to sign a Charter and to proclaim a Charter of Fundamental Rights and I feel particularly honoured that this Charter is being proclaimed during the Portuguese Presidency. I feel honoured as a European and I feel honoured as a Portuguese citizen, especially as it was during our Presidency in 2000 that the Convention which gave rise to this Charter started its work. That is why I want to say to the European Parliament that it is an honour for my country to be associated in this way with an important step in the project of European citizenship.
This Charter represents a commitment to values that gave birth to European civilisation, values anchored in the defence of human dignity, and we are here to proclaim that we are true to those values, values that have their source in the constitutional tradition common to the Member States of the Union and also in international legal instruments, as in the case of the Universal Declaration of Human Rights and the European Convention on Human Rights. And to emphasise this compatibility, the Treaty of Lisbon itself provides for the Union to accede to the Council of Europe Convention and thus recognises what the protection of fundamental rights now represents in modern democracies.
This is why today is a such an exceptional day because from today on, though some may not like it, fundamental rights will be formally and irreversibly established as part of the Union's common heritage, a moral heritage, a political heritage, a heritage of citizenship and of the best aspects of European civilization.
But this Charter is also an instrument for political action, an instrument for the institutions because the Charter will shape their activities. They will be duty bound to respect the rights and principles set out in the Charter and promote the application of those rights and principles, but it is also an instrument for action by the citizens because it shows that the project of the Union is a project of citizenship and it shows that the Union is at the service of its citizens and that it protects and promotes their rights.
The Charter embodies, in the European context, the projection of human dignity and the rule of social rights. This is why it also has a social component, because it projects human dignity in the world of work, in the world of employment, in the world of health, in the field of social security and welfare, and also human dignity with regard to protection of the environment. It is the Charter of equality and solidarity, the Charter of the battle against discrimination of any kind, and it is a Charter for equality because it enshrines a special attention, the special attention that we pay to children and young people, to equality between men and women, to the role of old people, and to the substantial issues of protecting personal rights and personal data.
I must also draw attention to the freedoms that are enshrined in the Charter, the freedoms connected with European citizenship and the political rights associated with it, and the economic freedoms based on the Treaty of Rome, whose 50th anniversary we are celebrating this year. We are therefore true to our tradition and we repeat the ban on the death penalty, and I especially welcome the decision taken by the Council last week to mark the European Day against the Death Penalty.
Finally, I should like to point out that the Charter covers the rights of citizens and the rights of people, addressing a body that extends beyond the actual citizens of the Member States, and this is no less important because it represents, as of today, a fundamental element in our conviction that a better world is a world in which these rights and freedoms are universally respected.
This Charter, as of today, will be at the service of the external policy of the European Union which aims to establish a world in which all these rights and freedoms are universally respected and guaranteed. It will therefore act as a pointer, a pointer to the position of the European Union on the international stage and in any action that is proposed to secure global respect for fundamental rights.
This is why the citizens of Europe can, in this way, recognise themselves in a Union that is their Union. They can recognise the rights that the Union guarantees them and realise that Europe is a project of peace and democracy, a project in which the rights of the individual are fully respected. It is our moral authority and it is the sentiment of this ceremony that unites the three institutions. We are proclaiming this Charter on the eve of the signing of the Treaty of Lisbon, a Charter which has the legal status of a basic law and a legal status which is equal to that of the Treaties, for the benefit of many and to the displeasure of some. This Charter is in the Treaty.
(Standing ovation)
(Renewed uproar in the NI and IND/DEM ranks)
You should at least have the decency to let our guest finish speaking.
Loudness is not an argument. Leave the Chamber!
President-in-Office of the Council. - (PT) In this globalised world, in which many claim that economic and financial rules are absolute, the fact that twenty-seven European States are reiterating in the context of the Union this firm commitment to values and objectives designed to protect and safeguard fundamental rights is a signal contribution to the regulation of globalisation itself. Fundamental rights are a common tradition of democratic states under the rule of law, ways of limiting the power of the authorities and fundamental instruments for the protection of the individual.
In binding the institutions and states of the Union, the Charter limits the power of the authorities in the name of protecting the interests of the citizens and their organisations. And in formalising this limitation on the power of the authorities, the limits on its application will strictly observe the principle of subsidiarity and strengthen the eminently democratic nature of the Union itself. The defence of fundamental rights is clearly a value that is essential to the European identity, that is part of our genetic code, an element that structures the whole European project and enables Europe to be defined as a Union of values, and the unconditional affirmation of these values is what the world expects of Europe.
This is the Europe I want to belong to, a Europe that defends these values. And we are well aware, I and all the Members, that the battle for fundamental rights is a daily task and probably an endless task, a task for states, a task for civil societies, a task for industrial undertakings and trade unions, a task for each and every citizen. That is why, in proclaiming the Charter, we rejoice in the agreement reached on the Charter, in the recognition of its legal value on an equal footing with the very Treaties establishing the Union.
But in addition to marking a day for rejoicing, the proclamation of this Charter represents an agreement by the institutions of the Union to be respected and applied daily in its actions. Only in this way will we live up to Europe's history, only in this way will we be worthy heirs of the best features of our collective identity and our common tradition: a collective identity and a common tradition that do honour to a Europe that fights for the rights, the freedoms and the guarantees of its citizens. I thank you all.
(Renewed standing ovation, with the exception of the GUE/NGL, the NI and the IND/DEM)
Ladies and gentlemen, I should like to convey some information to you, and I ask you to provide now for the necessary calm. The King of Jordan is in the European Parliament and will address us immediately after the solemn proclamation of the Charter of Fundamental Rights. Please ensure, not least out of consideration for our guest from Jordan, that we have no more interruptions so that we can complete this proclamation in a dignified manner.
President of the Commission. - (PT) Mr President of the European Parliament, Prime Minister of Portugal and President of the Council of the European Union, ladies and gentlemen, on the eve of the signing of the Treaty of Lisbon, the Presidents of the three political institutions of the European Union - the European Parliament, the Council and the Commission - are signing here, in Strasbourg, the European Charter of Fundamental Rights.
It is, for me, a great personal honour to participate in an act of such high significance. The proclamation of the Charter of Fundamental Rights enshrines a culture of law in Europe. In the European Union, which is above all a community under the rule of law, institutional changes require the reinforcement of respect for fundamental rights.
Honourable Members, today the three European institutions reaffirm their commitment - the commitment they made in December 2000 when the Charter was proclaimed for the first time. But, seven years later, we go a crucial step further.
The Charter of 2000 was not legally binding. With tomorrow's signing of the Treaty of Lisbon, and then ratification, the Charter will be part of the Union's primary law and will have the same legal value as the Treaties themselves. This progress will have very concrete benefits for European citizens. Let me illustrate this point by looking briefly at the content of the Charter. The 54 articles cover rights that until now had to be recognised by the Court of Justice on a case-by-case basis. Now they are brought together.
The Charter, recognising the basic principles of human dignity, incorporates first of all the classic civil liberties already included in the European Convention on Human Rights: freedom of speech, freedom of assembly, freedom of religion, equality before the law and the principle of non-discrimination.
The Charter also confirms economic and social rights. It includes the right to property and the freedom to conduct business, but, at the same time, the rights of workers and of social partners, and it enshrines topics such as social security and social assistance.
The Charter also covers the new challenges facing society today. It therefore includes guarantees on data protection, on bioethics and on good administration, known as 'third-generation rights'. These will be highly relevant in many of our areas of activity, be it in research policy, in the area of freedom, security and justice or in our permanent quest for good governance.
(FR) Mr President, ladies and gentlemen, the Charter of Fundamental Rights will help to anchor the European Union within a genuine culture of fundamental rights. By signing the Charter today, we - the Presidents of the Union's three political institutions - are undertaking, as a priority, to respect those rights in all that we do. That commitment might, on the face of it, seem easy to uphold, but in reality it will be an ongoing challenge to ensure that civil liberties are fully respected in all EU policies, whether in legislating for the internal market, managing immigration or endeavouring to combat terrorism.
The Charter is the first legally binding document ever produced at international level which brings together in a single text not only civil and political rights but also economic and social rights, making them all subject to the same system of legal supervision. It is undoubtedly a major achievement and one that the European Union should be proud of. It is, I believe, particularly significant that this should be possible now in the new enlarged Europe, a Europe formerly divided by totalitarian and authoritarian regimes which disregarded human rights, whereas the Europe that we have today is a Europe united around the values of freedom and solidarity.
(Applause)
If we work together to promote the culture of human rights, we shall make a crucial contribution to achieving a Europe genuinely rooted in values - tangible values that are credible in the eyes of ordinary people. Strengthened by the Charter, Europe has become more determined to promote its values at world level. Ever since the signing of the Universal Declaration of Human Rights, Europe has led the way in the fight for basic rights. From now on it will be better equipped to pursue that fight successfully in the interests of freedom, peace and democracy.
(Standing ovation)
(Several Members loudly voice their opposition, waving flags and banners and chanting: 'Referendum!')
(The President of the House, José Sócrates and José Manuel Barroso proceed to sign the Charter of Fundamental Rights)